Citation Nr: 9924847	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for an eye 
disability and hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  By rating action dated in July 1946, the Department of 
Veterans Affairs (VA) Regional Office Detroit, Michigan, 
granted service connection for defective vision rated 
noncompensable.  In an August 1946 rating action service 
connection was granted for left otitis media, rated 
noncompensable.  In a July 1950 rating action, service 
connection was severed for both conditions.  It was held that 
his eye disorder was astigmatism which was not considered to 
be a disease or disability for VA purposes.  It was further 
held that the left otitis media had been acute and transitory 
in nature and had resolved with treatment, leaving no 
residual disability.  The veteran was duly notified of the 
decision and did not submit an appeal.  In a February 1973 
rating action service connection was denied for astigmatism 
and hearing loss, which then only  involved the right ear.  

In April 1993 the veteran submitted additional information 
for the purpose of reopening his claims.  In a December 1993 
rating action, the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim of entitlement to service connection for an 
eye disability and hearing loss.  The veteran was duly 
notified of that decision and did not submit an appeal.  In 
March 1995 the veteran again submitted information for the 
purpose of reopening his claim and in an April 1995 rating 
action the regional office again held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  
The veteran testified at a hearing before a regional office 
hearing officer in July 1995.  In November 1998 the veteran 
testified at a hearing before the Board of Veterans' Appeals 
(Board) in Washington, D.C.  The case is now before the Board 
for appellate consideration.

In his April 1993 claim the veteran also referred to a dental 
condition and that matter was initially recognized as part of 
the appeal.  However, that claim was referred to a medical 
center since they have authority over dental claims.  At his 
November 1998 hearing the veteran stated that the dental 
claim had been denied in May 1998.  Since that matter is 
outside the authority of the RO and has not been pursued on 
appeal, it will not be further considered in this decision.  


FINDINGS OF FACT

1.  By a rating action dated in July 1946 service connection 
was established for defective vision, rated noncompensable.  
In an August 1946 rating action service connection was 
granted for left otitis media, rated noncompensable.

2.  In July 1950 service connection was severed for the eye 
condition and left otitis media on the basis that the grant 
of service connection had been due to clear and unmistakable 
error.  The veteran was duly notified and did not submit an 
appeal.

3.  In February 1973, the regional office denied entitlement 
to service connection for the veteran's hearing loss and 
astigmatism.

4.  In April 1993 the veteran submitted additional 
information for the purpose of reopening of his claims.  In 
December 1993 it was held that new and material evidence had 
not been presented that would reopen the claims.  The veteran 
was notified and did not appeal.

5.  In April 1995 the veteran again submitted information for 
the purpose of reopening his claims.  In a rating action 
dated later in April 1995 the regional office held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.

6.  The evidence that has been submitted since the December 
1993 rating action is essentially cumulative in nature or 
does not bear directly on the questions at issue.




CONCLUSIONS OF LAW

1.  The evidence received since the December 1993 denial of 
entitlement to service connection for an eye disability and 
hearing loss is not new and material.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The December 1993 rating action denying entitlement to 
service connection for an eye disability and hearing loss is 
final and may not be reopened.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§  3.104(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in a July 1946 rating action service 
connection was established for defective vision, rated 
noncompensable.  In an August 1946 rating action service 
connection was established for left otitis media, rated 
noncompensable.  In a July 1950 rating action service 
connection was severed for those conditions on the basis that 
the grant of service connection had involved clear and 
unmistakable error.  It was held that the veteran's defective 
vision had been due to astigmatism which was not a disease or 
disability for VA purposes and that the left otitis media had 
been acute and transitory in nature and had resolved with 
treatment, leaving no residual disability.  The veteran was 
duly notified of the decision and did not submit an appeal.

The record further discloses that in a February 1973 rating 
action the regional office denied entitlement to service 
connection astigmatism and for the veteran's hearing loss.  
In April 1993 he submitted additional information for the 
purpose of reopening his claims.  In a December 1993 rating 
action, the regional office held that the additional evidence 
was not new and material and was insufficient to reopen the 
claims for service connection for an eye disability and 
hearing loss.  The veteran was duly notified of that decision 
and did not submit an appeal.

In April 1995 the veteran again submitted additional 
information for the purpose of reopening his claims.  In a 
rating action dated later in April 1995 the regional office 
held that the additional information was not new and material 
and was insufficient to reopen the claims.  The veteran 
appealed from that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Appeals for the 
Federal Circuit modified the standard for finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F3d. 1356 (1998).  That case removed a standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.

In this case, the evidence of record at the time of the 
December 1993 rating action included the veteran's service 
medical records which reflect that when he was examined for 
entry into service, his vision on the right was 6/20 and his 
vision on the left was 15/20.  His ears were reported to be 
normal.  His hearing was 15/15.

The veteran's service medical records further reflect that in 
November 1944 he was treated for an episode of otitis media 
involving the left ear.  He was returned to duty.  In April 
1945 he was treated for inflammation and redness of his eyes.  
A diagnosis of conjunctivitis was made.  In early May he was 
noted to be asymptomatic and was returned to duty.

When the veteran was examined for separation from service his 
visual acuity in the right eye was 2/20 and his visual acuity 
in the left eye was 13/20.  His hearing in both ears to 
whispered voice was 15/15.  There was no indication of an ear 
disease.

The veteran's initial claim for VA disability benefits was 
submitted in July 1946.  He referred to impaired vision.

As noted previously, in a July 1946 rating action service 
connection was granted for impaired vision of both eyes.  In 
an August 1946 rating action service connection was granted 
for left otitis media, rated noncompensable.

An August 1948 statement by James H. Curts, M.D., reflected 
that vision in the veteran's right eye was 20/200 and vision 
in the left eye was 20/15.  It was indicated that he had a 
myopic condition which could be corrected to 20/20 in each 
eye.

The veteran was afforded a VA visual examination in January 
1950.  No abnormalities of the eyes were noted except for 
refractive error.  The veteran's vision without glasses on 
the right was 20/300 and on the left 20/70.  His vision with 
glasses was 20/20 bilaterally.  The diagnosis was bilateral 
mixed astigmatism.

In an April 1950 statement, J. D. Cantwell, M.D., indicated 
that he was the veteran's family physician until 1944 and the 
veteran had never had any eye trouble or had to be referred 
to an oculist.

The veteran testified at a hearing at the regional office in 
April 1950.  He indicated that prior to entry into the navy 
he had attempted to enlist in the Air Corps but only had 
18/20 vision whereas 20/20 vision was required.  While on 
board ship he had suffered a partial loss of vision which 
required treatment with an antibiotic for several days.  He 
had never worn glasses until he was discharged from the Navy.  
He had been treated on one occasion during service for otitis 
media.

In a July 1950 rating action service connection for an eye 
disorder and an ear disability was severed by the regional 
office on the basis that the grant of service connection for 
those conditions had involved clear and unmistakable error.  
It was held that the veteran's eye condition, astigmatism, 
was in the nature of a congenital or developmental defect and 
as such was not a disease or disability for VA purposes.  It 
was further held that the veteran's left otitis media had 
been acute and transitory in nature and had resolved with 
treatment, leaving no residual disability.

In a June 1972 statement V. Villarreal, M.D., a plant medical 
director indicated that the veteran had shown a progressive 
hearing loss in his right ear.  The loss had progressed from 
a 1971 to a 1972 testing.

In a February 1973 rating action service connection was 
denied for hearing loss, then involving the veteran's right 
ear.

In December 1974 Dr. Villarreal enclosed a copy of 
audiometric tests performed on the veteran in 1972 and 1974.

In a September 1975 report by James P. Wise, M.D., a 
diagnosis of blepharitis was made.  In a September 1975 
report by Richard D. Nichols, M.D., it was indicated that the 
veteran had physically normal ears.  It was reported that he 
had a bilateral high frequency sensorineural hearing loss, 
probably noise-induced.

The veteran was afforded a VA audiological examination in 
September 1993.  It was indicated that he had a severe 
bilateral high frequency sensorineural hearing loss that was 
worse in the right ear.

The veteran was also afforded a VA visual examination in 
September 1993.  He complained that he had injuries to both 
eyes from flash burns.  It was indicated that he had had 
intraocular lens implants three years previously.  It was 
stated that right eye uncorrected visual acuity was 20/200 at 
a distance and 20/80 at near.  His best corrected visual 
acuity in that eye was 20/30 at a distance and 20/25 at near.  
For the left eye, the uncorrected visual acuity was 20/80 at 
distance and 20/100 at near.  His best corrected visual 
acuity in that eye was 20/25 for both distance and near.  It 
was indicated that he had no diplopia and there were no 
visual fields defects.  On slit lamp examination he had a 
mild conjunctivitis.

The diagnoses were allergic conjunctivitis in both eyes, 
pseudophakia in both eyes with good results and a history of 
flash burns but no permanent injuries from that period.

The evidence that has been added to the record since the 
December 1993 rating action includes copies of the veteran's 
service medical records which were submitted on his behalf in 
March 1995.

During the November 1998 hearing before the Board, the 
veteran related that he had been in excellent health prior to 
service and several weeks after entering active service, the 
dentist began drilling 14 teeth and pulling 3 wisdom teeth 
without any anesthetic.  The veteran became very sick during 
the procedure and vomited on three occasions.  A different 
dentist had been called in to complete the procedure.  The 
veteran related that he was hospitalized for an ear infection 
soon after leaving the dentist office.  He related that his 
ear had ruptured while in the hospital.  He maintained that 
his ears had been affected by his teeth.  He reported that he 
currently wore hearing aids in both ears.

The veteran further testified that while he was aboard ship 
during service, during general quarters, he had been 
underneath two 5-inch batteries and the guns had been fired 
and he had been knocked down on to the catwalk.  He related 
that he had been totally blind thereafter.  In about 6 or 7 
days he began to see a little light.  He recalled that he 
still had a problem with his eyes when he left the ship.  His 
vision began getting worse to the point where he had to have 
implants in both eyes and he wore glasses all of the time.

During a previous July 1995 hearing at the regional office 
the veteran provided information that was similar in nature 
to that provided at the November 1998 hearing.

The veteran's service medical records reflect that he was 
treated for episodes of left otitis media and conjunctivitis; 
however, those conditions were acute and transitory in nature 
and resolved with treatment.  He was returned to the duty 
after his treatment for both disorders.  The veteran's recent 
recollection of temporary blindness due to gunfire is totally 
unsupported by the record and is inconsistent with his past 
statements and testimony.  The veteran did have defective 
vision at entry and at separation from service; however, that 
condition was attributed to mixed astigmatism which is a type 
of refractive error, and, as such, is not considered to be a 
disease or disability for VA purposes.  38 C.F.R. § 3.303(c).  
Other eye conditions, including blepharitis and cataracts, 
were initially medically reported many years following the 
veteran's separation from military service and have not been 
related to service by any medical authority.  The veteran's 
hearing was reported to be normal during service.  A right 
ear hearing loss was reported by a private physician in June 
1972, many years following the veteran's military service.  
The September 1993 VA audiological examination reflected a 
bilateral high frequency hearing loss and the September 1993 
VA visual examination reflected allergic conjunctivitis in 
both eyes and pseudophakia in both eyes; however, those 
examinations were also conducted many years after service.  
The testimony presented by the veteran at the July 1995 and 
November 1998 hearings on appeal essentially reiterated prior 
contentions that were already of record and had been 
considered in the December 1993 rating action.  Thus, the 
recently submitted evidence is not considered to be new and 
material.  The evidence is not considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In view of the above discussion, the veteran's claim for 
service connection for an eye disability and hearing loss is 
not reopened and the December 1993 rating action denying 
entitlement to service connection for those conditions is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302.







ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for an eye 
disability and hearing loss of the right ear.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

